Citation Nr: 0717650	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-12 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected thyromegaly.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1989 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas (Little Rock RO), which, inter alia, granted 
service connection for thyromegaly and assigned a 
noncompensable disability rating.  In August 2003, the 
veteran's claims folder was transferred to the RO in 
Milwaukee, Wisconsin, and in April 2005, it was transferred 
back to the Little Rock RO.   

In his substantive appeal received by the Little Rock RO in 
March 2005, the veteran requested a hearing on appeal before 
a Veterans Law Judge at the RO (Travel Board hearing).  He 
failed to appear for the Travel Board hearing scheduled in 
April 2006.  As the appellant has not submitted good cause 
for failure to appear to the hearing, the request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2006).


FINDINGS OF FACT

The veteran's service-connected thyromegaly is not 
characterized by tachycardia and tremor and has not required 
continuous medication for thyroid control.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-
connected thyromegaly have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.119, Diagnostic Code 7900, 4.130, 
Diagnostic Code 9432 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, November 2002, November 2005 and May 2006 
letters satisfied the four elements delineated in Pelegrini, 
supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until May 2006, after the initial unfavorable AOJ decision.  
In Dingess, the Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  Since a higher initial rating is being denied 
for the veteran's thyromegaly, there can be no possibility of 
any prejudice to the claimant under the holding in Dingess, 
supra, in deciding this issue.  
 
Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned the initial disability 
rating, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disabilities may be rated by analogy to a closely related 
disease where the functions affected and the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27 (2006).  Even though the veteran does not have 
a diagnosis of hyperthyroidism, in an April 2003 rating 
decision, the veteran was granted service connection at a 
noncompensable disability rating for his thyromegaly as 
secondary due to medication the veteran has taken to treat 
his service-connected bipolar disorder under 38 C.F.R. 
§ 4.119, Diagnostic Code 7900, Hyperthyroidism and 38 C.F.R. 
§ 4.130, Diagnostic Code 9432, Bipolar Disorder.  The veteran 
contends that his service-connected thyromegaly is more 
severe than is suggested by his assigned 0 percent disability 
rating.  A 10 percent rating for thyromegaly is warranted 
when there is tachycardia, which may be intermittent, and 
tremor, or when continuous medication is required for thyroid 
control.  38 C.F.R. § 4.119, Diagnostic Code 7900.

VA medical records reflect that the veteran was diagnosed 
with a goiter and enlarged thyroid in April 2002.  The 
examiner opined that it was probably due to the lithium he 
was taking to treat his bipolar disorder.  A June 2002 VA 
medical record shows that the veteran reported swelling in 
his thyroid over the previous few months, and that all TSH 
tests had been normal since August 2000 and his TSH and T4 
tests in April 2002 were normal.  He was hospitalized at the 
VA in July 2002 with a rapidly growing goiter.  His TSH 
levels were in the hypothyroid levels, and the Synthroid was 
withdrawn.  A VA medical record from the following day 
reflects the examiner's assessment that it was unlikely that 
the veteran's symptomatology was being caused by thyroid 
dysfunction and since his thyroid functions were within 
normal limits, thyroid replacement therapy (Synthroid) should 
continue to be discontinued.

A February 2003 VA thyroid and parathyroid diseases 
examination report reflects that the veteran had been on 
lithium from 1993 to 2002, at which time he was placed on 
Depakote, which he continues to take.  The veteran reported 
that he started noticing problems with his thyroid two to 
three years prior to the examination, and that over the year 
before the examination he noticed an increase in size and 
more tremors, irritability, and difficulty sleeping.  Upon 
physical examination the thyroid gland was diffusely enlarged 
bilaterally, the veteran had a fine tremor and there were no 
bruits over the thyroid gland.  The impression was 
thyromegaly probably related to lithium.  There was no 
evidence of thyrotoxicosis of or hypothyroidism.  The 
examiner observed that the veteran's thyroid gland appeared 
to be functioning normally, but was diffusely enlarged and he 
had symptoms of hyperthyroidism, but it was felt by the 
endocrinologists in July 2002 to he euthroid with normal 
thyroid function and his Synthroid was discontinued at that 
time.  

Based on the medical evidence of record, the veteran's 
symptoms do not meet the criteria for a 10 percent rating for 
his thyromegaly.  While the veteran's medical records reflect 
treatment for a thyroid condition, there is no evidence that 
he has had tachycardia, and he was taken off medication for 
thyroid control in July 2002 when the examiner found that he 
had normal thyroid function.  The Board has also considered 
whether it is appropriate to assign "staged ratings," in 
accordance with Fenderson, supra.  However, the Board finds 
that the medical evidence demonstrates consistently and 
throughout that the veteran meets the criteria for a 
noncompensible rating from the date of his claim.  Therefore, 
the assignment of staged evaluations in this case is not 
necessary.

Additionally, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) (2006) is not warranted.  The Board does not have 
the authority to assign an extraschedular rating in the first 
instance, and under the circumstances of the present case 
there is no basis for the Board to refer the case to 
designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The veteran's service-connected thyromegaly alone 
does not present such an exceptional or unusual disability 
picture, such as frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. 
3.321(b)(1).  The degree to which the veteran's disability 
impairs him industrially has been adequately contemplated in 
the assigned schedular evaluation, and referral of the case 
for consideration of an extraschedular evaluation is not 
warranted.

Thus, the preponderance of the evidence is against the 
assignment of a compensable disability rating for the 
veteran's thyromegaly.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

An initial compensable disability rating for service-
connected thyromegaly is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


